Citation Nr: 1044163	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to December 1998 
and from November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, service connection for PTSD was 
granted and a 30 percent disability rating was assigned.  The 
Veteran submitted a notice of disagreement with the rating 
decision asserting that his psychiatric condition warrants a 
rating in excess of 30 percent.  

The Board remanded the claim for further development in March 
2010.  The case has now been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

Since the date of service connection, the Veteran's PTSD has been 
manifested by symptoms that include depression, anxiety, 
irritability, anger, flashbacks, nightmares, intrusive thoughts, 
isolation, decreased interest, sleep impairment, difficulty 
concentrating, and excessively vigilant; however, the symptoms 
have not been severe enough to interfere with occupational and 
social functioning and they have been controlled by continuous 
medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a Claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated 
in February 2008, on the underlying claim of service connection, 
as well as post-adjudication letters dated in August 2008 and 
March 2010 in relation to the increased rating claim.  Where, as 
here, service connection has been granted and the initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of disagreement 
with the RO's decision regarding the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as VA and private treatment 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.

The Veteran was afforded a VA examination in March 2008 in 
relation to his initial claim of service connection.  Additional 
VA examination was scheduled in July 2010, in relation to his 
claim for an increased rating, but the Veteran failed to report 
for evaluation.  Good cause for his failure to appear has not 
been provided.

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without good 
cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 (2009).  
There is no evidence to suggest that the Veteran did not receive 
notice of the scheduling of the VA examinations; the mailing 
address used was the address provided by the Veteran to the VA 
Medical Center at which he has received regular treatment 
throughout the relevant time period.

As good cause for the failure to report for the VA reexaminations 
is not shown, the provisions of 38 C.F.R. § 3.655(b), mandate by 
operation of law that the claim be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  However, because an initial rating 
claim is considered to be "an original compensation claim" in 
applying 38 C.F.R. § 3.655(b), when a Veteran fails to report for 
an examination, this type of claim should be rated based on the 
evidence of record, as opposed to being summarily denied.  
Therefore, the Board will proceed to decide the claim.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.

Laws and Regulations

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

DC9411

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 
1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. - 50 
percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication. - 0 
percent.  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [Citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).



Factual Background

The Veteran is seeking an increased rating for service-connected 
PTSD.  

When examined by VA in March 2008, the Veteran's PTSD was 
manifested by sleep deprivation, flashbacks, high levels of 
irritability, avoidance, anxiety, anger, detachment and 
estrangement, memory and concentration problems, a depressed 
mood, hypervigilance, and problems with relationships.  Upon 
mental status exam, the Veteran was oriented time three with 
satisfactory hygiene and appropriate behavior.  He was 
cooperative but appeared slightly anxious and depressed.  His 
responses were appropriate with no indication of impaired impulse 
control.  He was able to communicate effectively and focused well 
on the issues.  There was no indication of panic attacks, 
suspiciousness, delusions, hallucinations, obsessional rituals or 
suicidal and homicidal ideation.  His insight, judgment, and 
abstract thinking were intact.  The Veteran was able to perform 
the activities of daily living and mange his finances.  His 
current GAF score was 60.  The examiner noted that the Veteran's 
condition resulted in a significant impairment of quality of life 
as well as well as difficulties in performing his duties at work.  
However, he was capable of continuing employment, as long as he 
continued to be in therapy.  

A statement by the Veteran's wife which was added to the record 
in April 2008 attests to the fact that when she met the Veteran 
in 1995, he suffered from extreme anxiety and depression.  He was 
easily frustrated by minor incidents and frequently threw things 
or screamed at the "top of his lungs."  His erratic behavior 
was triggered in different ways, and she was cautious as to what 
she said to him.  He was hyper-sensitive to criticism and often 
had explosive outbursts.  It was hard to communicate with him 
because of his extreme sensitivity.  The war in Iraq had 
triggered several negative emotions in the Veteran.  He often 
cried as he read and watched stories about the people in the war.  
He also exhibited some sleep disturbance, apparently waking in 
the middle of the night with a panic or anxiety attack.  His 
medication had had a serious impact on his life and marriage as 
the medicine he took had side effects.  


Analysis

Based on the evidence in the March 2008 VA examination report and 
the April 2008 statement by the Veteran's wife, the Board finds 
that an initial rating in excess of 30 percent is not warranted 
for PTSD.  Manifestations of PTSD that would warrant an increased 
rating are not reflected in the medical evidence.  This includes 
speech problems, panic attacks more than once per week, 
difficulty in understanding complex demands, impairment in 
memory, impaired judgment, and impaired abstract thinking.  See 
38 C.F.R. § 4.130, DC 9411.  As explained below, it is the 
Board's conclusion that the Veteran's symptoms (since service 
connection was first established) are best represented by a 30 
percent rating pursuant to DC 9411.  

The Board notes that the March 2008 VA examiner assigned a GAF 
score of 60.  According to DSM-IV, such scores may be 
representative of moderate symptoms.  Moderate symptoms, to 
include occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning with few friends and 
conflicts with peers or co- workers.  In view of the VA 
examiner's actual statements regarding the severity of the 
Veteran's PTSD, the Board finds the assigned GAF score to be 
representative of his symptoms.  At the exam, his symptoms were 
described as chronic and moderate in degree.  In this case, the 
examiner clearly found that the Veteran's symptoms have caused 
little to no occupational and social impairment and have been 
controlled with medication.  

The March 2008 VA examination report and his wife's April 2008 
statement represent the best (and, essentially only) evidence of 
record by which to evaluate the effects of the Veteran's PTSD.  
As already noted, he failed to report for a recently scheduled 
evaluation in 2010.  Based on the 2008 VA report and her 
statement, it is concluded by the Board that for the entire 
period since service connection was established (in January 2008) 
his PTSD symptoms are best represented by the currently assigned 
30 percent rating.  

As noted symptoms related to PTSD, include depression, anxiety, 
irritability, anger, flashbacks, nightmares, intrusive thoughts, 
isolation, decreased interest, sleep impairment, difficulty 
concentrating, and intermittent panic attacks.  However, the 
March 2008 VA examiner has made clear that, even if the Veteran's 
PTSD has produced these types of symptoms, the symptoms have not 
been severe enough to interfere significantly with occupational 
and social functioning.  While he had "difficulties" in 
performing the duties at work, the examiner found him capable of 
continuing employment, as long as he continued with therapy.  
Additionally, the identified symptoms are generally contemplated 
by the criteria for a 30 percent rating, which has already been 
assigned.  In light of this evidence of record, the Board 
concludes that the criteria for an initial rating in excess of 30 
percent have not been met and a higher initial rating is not 
warranted.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for 
an initial rating in excess of 30 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a higher initial rating, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


